     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 1 of 8




           IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

JULIE ELLEN WARTLUFT, et al.,

               Plaintiffs,
                                             Civil Action
      v.
                                             No. 1:16-cv-02145-JEJ
THE MILTON HERSHEY SCHOOL                    (The Honorable John E. Jones)
AND SCHOOL TRUST, et al.                     (The Honorable Martin C. Carlson)
               Defendants.

                             [PROPOSED] ORDER

      Upon consideration of the motion by intervenor The Philadelphia Inquirer,

PBC (“The Inquirer”) to unseal, any opposition(s) thereto, and the entire record

herein, it is hereby ORDERED that:

      2.    The Inquirer’s motion for access to those judicial records is

            GRANTED; and

      3.    The Clerk shall place on the public docket a copy of the records

            corresponding with the following docket entries in this matter: 294,

            295, 296, 298, and 299.


SO ORDERED.

                                             __________________________
                                             HON. JOHN E. JONES
                                             United States District Judge




                                         1
     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 2 of 8




           IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

JULIE ELLEN WARTLUFT, et al.,

               Plaintiffs,
                                             Civil Action
      v.
                                             No. 1:16-cv-02145-JEJ
THE MILTON HERSHEY SCHOOL                    (The Honorable John E. Jones)
AND SCHOOL TRUST, et al.                     (The Honorable Martin C. Carlson)
               Defendants.


     INTERVENOR THE PHILADELPHIA INQUIRER’S MOTION TO
                 UNSEAL JUDICIAL RECORDS
      Intervenor The Philadelphia Inquirer, PBC (“The Inquirer”), publisher of

The Philadelphia Inquirer, seeks an order unsealing judicial records filed by the

parties in this matter on December 17, 2019, including the documents at docket

entries 294, 295, 296, 298, and 299. This Motion is made on the grounds that:

      1.     On June 20, 2019, The Inquirer filed a motion to intervene in this

matter for the limited purpose of seeking an order unsealing court documents,

including the sealed documents at docket entries 127, 135, 160, 161, 173, 174, 176,

196, 203, 204, and 205. ECF 266.

      2.     That motion was referred to the Magistrate Judge, who, on October

22, issued a Memorandum Opinion and Order granting The Inquirer’s motion to

intervene in this matter and provisionally unsealing the documents at docket entries

127, 135, 160, 161, 173, 174, 176, and 196. ECF 286 (the “Order”). The Order

                                         1
     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 3 of 8




permitted Defendants to propose redactions to these documents within 45 days “to

protect the private interests of nonparties, or alternatively” to “make a

particularized showing” justifying their continued sealing. Id. at 23. The Order

further permitted The Inquirer “within 14 days to challenge any redactions it

deems insufficient or any showing of good cause made by defendants” and

indicated that the Court would “then conduct a document-by-document analysis of

the remaining disputed documents.” Id. at 23–24.

      3.     On December 6, Defendants filed their Brief in Support of Continued

Sealing And/Or Redactions Per The Court’s October 22, 2019 Opinion and Order,

accompanied by proposed redactions. ECF 291.

      4.     On December 17, Plaintiffs filed a motion for partial summary

judgment against Defendants “as to whether Defendants’ Decision to Prohibit

Abbie Bartels From Returning to School in June 2013 Failed to Comply With its

Applicable Policies and Procedures.” ECF 293. Plaintiffs’ memorandum of law

and all other documents filed in support thereof were filed entirely under seal. See

ECF 294, 295, 296.

      5.     That same day, Defendants filed a motion for summary judgment on

all of Plaintiffs’ remaining claims. ECF 297. Defendants publicly filed redacted

versions of their memorandum of law and all other documents filed in support of

their motion for summary judgment, stating that said documents were “redacted in



                                           2
     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 4 of 8




conformity with Defendants’ December 6, 2019, submission to the Court.” Id. at

2. Accordingly, the documents filed in support of Defendants’ motion for

summary judgment are sealed in part. See ECF 298 and 299.

      6.     On December 20, The Inquirer filed its response to Defendants’ Brief

in Support of Continued Sealing And/Or Redactions Per The Court’s October 22,

2019 Opinion and Order, challenging a number of Defendants’ proposed

redactions and arguments for continued sealing. ECF 302.

      7.     The Inquirer has a First Amendment right to access judicial records

filed with the Court in this matter, including the sealed or partially sealed

documents at docket entries 294, 295, 296, 298 and 299, and said constitutional

right is not overcome.

      8.     The Inquirer has a common law right of access to judicial records

filed with the Court in this matter, including the sealed or partially sealed

documents at docket entries 294, 295, 296, 298 and 299, and said common law

right is not overcome.

      9.     To the extent countervailing interests overcome The Inquirer’s First

Amendment and common law rights of access to certain information in these

sealed judicial records, any sealing must be no broader than necessary to serve

those interests and must be supported by specific, on-the-record factual findings.




                                           3
     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 5 of 8




      10.    In addition to the documents ordered provisionally unsealed on

October 22, the sealed or partially sealed documents at docket entries 294, 295,

296, 298 and 299, should be unsealed.

      This Motion is based on the concurrently filed Memorandum of Law in

Support of Intervenor The Philadelphia Inquirer’s Motion to Unseal Judicial

Records, all pleadings, records, and files in the above-captioned case, all matters of

which the Court shall take judicial notice, and on such argument as may be

presented by counsel at any hearing on this Motion.




                                          4
    Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 6 of 8




December 20, 2019        Respectfully submitted,

                                  s/Katie Townsend
                         Katie Townsend (pro hac vice)
                         Jennifer Nelson (pro hac vice)
                         REPORTERS COMMITTEE FOR
                         FREEDOM OF THE PRESS
                         1156 15th St. NW, Suite 1020
                         Washington, D.C. 20005
                         Phone: 202.795.9300
                         Facsimile: 202.795.9310
                         ktownsend@rcfp.org
                         jnelson@rcfp.org
                         Michael Berry
                         BALLARD SPAHR LLP
                         1735 Market Street, 51st Floor
                         Philadelphia, PA 19103
                         Phone: 215.988.9773
                         Facsimile: 215.864.8999
                         berrym@ballardspahr.com


                         Counsel for Intervenor
                         The Philadelphia Inquirer, PBC




                                     5
     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 7 of 8



         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      I certify that counsel for The Inquirer sought concurrence in this Motion

from each party, as required by L.R. 7.1, as follows:

      On December 19, 2019, I contacted John Schmehl and Gregory Cirillo,

counsel for plaintiffs Frederick L. Bartels, Jr. and Julie Ellen Wartluft, who

responded that Plaintiffs concur in this Motion.

      On December 19, 2019, I contacted Jared W. Handelman and Kyle M.

Elliott, counsel for defendants The Milton Hershey School and School Trust, the

Milton Hershey School Trust, the Board of Managers of the Milton Hershey

School, and The Hershey Trust Company, who responded that Defendants do not

concur in this Motion.

                                   /s/ Katie Townsend
                                     Katie Townsend
     Case 1:16-cv-02145-JEJ-MCC Document 303 Filed 12/20/19 Page 8 of 8



                         CERTIFICATE OF SERVICE

      I, Katie Townsend, Esquire, hereby certify that on the 20th day of December

2019, I caused the foregoing to be served via ECF upon all counsel in the above-

captioned matter.

Dated: December 20, 2019
                                 /s/ Katie Townsend
                                   Katie Townsend
